     Case 3:19-cv-00831-WQH-BLM Document 14 Filed 12/23/19 PageID.917 Page 1 of 3



      Justin Prato Esq, SBN 246968
1     PRATO & REICHMAN, APC
      8555 Aero Drive, Suite 303
2     San Diego, CA 92108
      Telephone: 619-886-0252
3     Facsimile: 619-241-8309
4     Attorney for Plaintiff
5

6

7                              UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
       KENNETH J. MOSER,                                       Case No.: 19-cv-831-MMA-BLM
10

11
                                                               OPPOSITION TO DEFENDANT
               Plaintiff.                                      DAVID ROMAN’S MOTION TO
12                                                             DISMISS
        v.
13
                                                               Date: January 6, 2020
14     LIFEWATCH INC., et al.
15
              Defendants.
16

17

18                                                             No Oral Argument unless
                                                               requested by the Court
19

20
                                             INTRODUCTION
21
             This Opposition is filed on behalf of Plaintiff Mr. Kenneth Moser (“Moser”
22
      or “Plaintiff”) in opposition to the Motion to Dismiss for Failure to State a Claim,
23
      Insufficient Service of Process, Insufficient Service lack of Personal Jurisdiction
24
      filed by the Defendant, David Roman (“Defendant”). This Opposition is based on
25

26
      this memorandum of points and authorities, the First Amended Complaint (“FAC”)

27
      and all other documents in the record.

28



                                                         -1-
      ________________________________________________________________________________________________________

                                                     Opposition
     Case 3:19-cv-00831-WQH-BLM Document 14 Filed 12/23/19 PageID.918 Page 2 of 3




1                                               ARGUMENT
2     1. RE RULE 12(b)(4) THERE WAS SUFFICIENT SERVICE OF PROCESS
3                                        ON THE DEFENDANTS
4

5            The Defendant Roman’s argument under Rule 12(b)(4) is identical to the
6     arguments raised by the corporate defendants in their concurrently filed Motion to
7     Dismiss. Rather than burden the court with unnecessary repetitive legal
8     arguments, Plaintiff incorporates by reference the arguments presenting in his
9     opposition to the corporate defendant’s motion to dismiss.
10

11        2. RE RULE 12(b)(5) THE FAC SHOULD NOT BE DISMISSED FOR
12                          SERVICE OVER 90 DAYS AFTER FILING
13

14           The Defendant Roman’s argument under Rule 12(b)(5) is identical to the
15    arguments raised by the corporate defendants in their concurrently filed Motion to
16    Dismiss. Rather than burden the court with unnecessary repetitive legal
17    arguments, Plaintiff incorporates by reference the arguments presenting in his
18    opposition to the corporate defendant’s motion to dismiss.
19

20      3. RE RULE 12(b)(6) THE FIRST AMENDED COMPLAINT STATES A
21                                         CAUSE OF ACTION
22

23           The Defendant Roman’s argument under Rule 12(b)(6) is identical to the
24    arguments raised by the corporate defendants in their concurrently filed Motion to
25    Dismiss. Rather than burden the court with unnecessary repetitive legal
26    arguments, Plaintiff incorporates by reference the arguments presenting in his
27    opposition to the corporate defendant’s motion to dismiss.
28



                                                         -2-
      ________________________________________________________________________________________________________

                                                     Opposition
     Case 3:19-cv-00831-WQH-BLM Document 14 Filed 12/23/19 PageID.919 Page 3 of 3




1          4. RE RULE 12(b)(2) CONCERNING PERSONAL JURISDICTION
2            At this time the Plaintiff does not oppose dismissing Defendant, David
3     Roman from the case on the basis of personal jurisdiction. While Plaintiff does
4     believe that Mr. Roman directed and/or made the calls to California residents, thus
5     establishing jurisdiction, at this time for strategic reasons, Plaintiff will not oppose
6     dismissing Mr. Roman from the FAC, but requests that his dismissal be without
7     prejudice to amend should facts come to light during discovery that more
8     conclusively prove his actions in directing or making the alleged calls.
9                                              CONCLUSION
10           Based on the foregoing arguments the Court should deny the Motion to
11    Dismiss as to Rule 12(b)(4), Rule 12(b)(5), Rule 12(b)(6), and allow Defendant to
12    be dismissed from the FAC but without prejudice.
13

14

15    DATED: December 23, 2019                               PRATO & REICHMAN, APC
16

17
                                                             __/s/ Justin Prato Esq.______
18
                                                             By: Justin Prato Esq..
19                                                           Prato & Reichman, APC
20
                                                             Attorneys for Plaintiff
21

22

23

24

25

26

27

28



                                                         -3-
      ________________________________________________________________________________________________________

                                                     Opposition
